Concurring and Dissenting Opinion by
Judge COHN.
I agree with the majority that the trial court correctly affirmed the arbitrator’s decision that the North Pocono Area School District (District) violated the collective bargaining agreement (CBA) when it failed to compensate the employees for six snow days during the 1999-2000 school year. However, I respectfully disagree with the majority’s reversal of the trial court and its affirmance of the award of the arbitrator, who found that the District violated the CBA in failing to compensate the employees for eight additional makeup days for the 2000-2001 school year necessitated by closings for inclement weather, even though the employees had already been paid for the snow days. In my view, this conclusion cannot be rationally derived from the CBA.
As the majority correctly notes, decisions of arbitrators are reviewed by this Court pursuant to the “essence test.” In applying that test, we must first determine if the issue is encompassed within the terms of the collective bargaining agreement. Danville Area School District v. Danville Area Education Association, 562 Pa. 238, 245-246, 754 A.2d 1255, 1258-1259 (2000). Second, this Court will uphold the arbitrator’s award if the arbitrator’s interpretation may be rationally derived from the collective bargaining agreement. Id. A reviewing court may not overturn an arbitrator’s interpretation of a collective bargaining agreement if the interpretation can, in a rational way, be derived from the agreement in light of its language, context, and any other indicia of the parties’ intention. Community College of Beaver Coun*409ty v. Community College of Beaver County Society of the Faculty (PSEA/NEA), 473 Pa. 576, 375 A.2d 1267 (1977). Here, there is no question that the first prong of the essence test is satisfied. It is the second prong, the “rationally derived” criterion, that I believe has not been met.
Under the majority’s analysis, these employees, paid by taxpayers, will be paid for two days work, when they have worked only one day. The CBA clearly establishes that the employees contracted to work a specific number of days, 180 or 184, for the 2000-2001 school year, depending on their particular job classifications. Article 6 of the CBA, entitled “Work Year,” sets forth different job titles and the specific number of days any person employed in that position is required to work. There is absolutely nothing in that provision suggesting that employees will be paid for days they did not work. Additionally, the record is devoid of any indication elsewhere that the parties intended such a result. Rather, it is clear that the language in question, that loss of time “shall not result in loss of pay,” was included so that the employees would not earn less than them contractual 180 or 184 days of pay. Accordingly, given the lack of support in the CBA, as well as the absence of any other indicia that the parties intended double payments, I would conclude that the arbitrator’s decision was not rationally derived from the CBA and would affirm the trial court.